

117 HR 3037 IH: Housing Survivors of Major Disasters Act of 2021
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3037IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. Espaillat (for himself and Miss González-Colón) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo make available necessary disaster assistance for families affected by major disasters, and for other purposes.1.Short titleThis Act may be cited as the Housing Survivors of Major Disasters Act of 2021.2.DefinitionsIn this Act:(1)FEMAThe term FEMA means the Federal Emergency Management Agency.(2)AdministratorThe term Administrator means the Administrator of FEMA.3.Eligibility for and use of disaster assistance(a)Financial assistanceNotwithstanding any other provision of law, individuals and households described in subsection (c) may be eligible for assistance made available under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) in connection with a major disaster declared by the President under section 401 of such Act (42 U.S.C. 5170), including Hurricane Maria of 2017.(b)Use of fundsAny assistance provided pursuant to subsection (a) may include costs relating to obtaining title for a property described in subsection (c)(1), including the cost of land surveys and any other taxes or fees associated with obtaining the title for such property.(c)Eligible individuals or householdsWith respect to a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), an individual or household described in this subsection is an individual or household who—(1)is residing on a property located in the area for which the major disaster was declared but does not have documented ownership rights to such property and is not renting such property; or(2)is or was residing in an area for which a major disaster has been declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), during the designated incident period, including residing in any housing accommodation or property upon which a housing accommodation is located, including any living quarters, boardinghouse, bunkhouse, manufactured home, mobile home, or travel trailer.(d)Evidence(1)ConsiderationIn making a determination to provide assistance pursuant to this Act, the Administrator shall consider a wide range of evidence.(2)Alternative forms of evidenceIn determining if an individual or household is eligible for assistance pursuant to this Act, the Administrator shall accept either a declarative statement or the presentation of at least one item of alternative evidence, including the following:(A)A utility (including gas, electric, sewer, or water) bill with the name and address of the individual.(B)A merchant’s statement (including a credit card, delivery notice, or first class mail) with the name and address of the individual.(C)A pay stub from an employer with the name and address of the individual.(D)A current driver’s license or State-issued identification card of the individual.(E)The deed or title for the applicable property.(F)A mortgage payment booklet or another mortgage document.(G)Property title of mobile home certificate of title.(H)A real estate property tax receipt.(I)A school registration containing the address of self, child, or children.(J)A will and testament with the name and address of the individual.(K)In a State that does not require a will and testament for the transfer of immovable property, a death certificate and birth certificate that establishes an automatic transfer of legal ownership. (L)Medical records that list the name and address of the individual.(M)A charitable donation receipt that lists the name and address of the individual.(N)Any other documentation, certification, identification, or proof of occupancy or ownership not included on this list that can reasonably link the individual requesting assistance to the applicable property.(e)ApplicabilityThis section shall apply to funds appropriated on or after the date of enactment of this Act.4.Declarative statement(a)Development of declarative statement(1)In generalNot later than 30 days after the date of enactment of this Act, the Administrator shall create, in coordination with the appropriate authorities of the applicable jurisdiction, and distribute, where necessary, a declarative statement form that an applicant for assistance provided pursuant to section 3 may use to self-certify such applicant’s eligibility for assistance pursuant to this Act.(2)Prohibition of notarizationThe Administrator may not require the declarative statement form created under paragraph (1) to require notarization by the applicant.(b)ExemptionsA declarative statement form created under subsection (a)(1) is exempt from publication notice, public comment periods, and agency information collection review and approval by the Office of Management and Budget required by the Paperwork Reduction Act (44 U.S.C. 3501 et seq.).(c)GuidanceNot later than 30 days after the date of enactment of this Act, the Administrator shall provide written notification and guidance to employees of FEMA regarding the requirements of this Act.(d)PublicationNot later than 30 days after the date of enactment of this Act, the Administrator shall—(1)make the declarative statement form created under subsection (a)(1) available in Spanish and English at all active Disaster Recovery Centers; and(2)publish in English, Spanish, and any other locally predominant languages on the website of FEMA and on social media the declarative statement form and instructions on how applicants can reopen or seek further appeal of relevant determinations.(e)Past disastersFor applicants of assistance provided pursuant to section 3 since January 1, 2017, the Administrator shall provide an applicant not fewer than 180 days to submit the declarative statement form to reopen or appeal a case after such applicant has received notice of the right to do so.5.Repair and rebuildingSection 408(c) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) is amended—(1)in paragraph (2)(A)(i) by striking to a safe and sanitary living or functioning condition and inserting to ensure that such residences are habitable during longer term recovery (including through coordination with other sources for repair and rebuilding of such residences); and(2)in paragraph (4) by striking in cases in which and all that follows through the end and inserting if the President determines such assistance is a cost effective alternative to other housing solutions, including the costs associated with temporary housing provided under this section.. 6.Post-disaster housing assistance analysis and report(a)AnalysisThe Administrator, in coordination with the Secretary of Housing and Urban Development, shall conduct an analysis comparing the costs, benefits, and effectiveness of assistance provided under the Disaster Housing Assistance Program, including any case management services provided, with other temporary housing options provided by the Administrator under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).(b)Provision of dataThe Administrator shall ensure that public housing authorities engaged in carrying out the Disaster Housing Assistance Program relay data concerning the extent and effectiveness of case management services in transitioning individuals and households toward self-sufficiency under the Program compared to other alternative disaster assistance programs available under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).(c)ReportNot later than 180 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that contains the analysis required under subsection (a) and an analysis of the oversight mechanisms, program integrity checks, and financial management measures utilized in carrying out the Program compared to alternative disaster housing assistance programs under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).7.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.